Title: To Thomas Jefferson from Joshua Johnson, 2 November 1790
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 2nd. November 1790.

On the 14 Ultimo I had the Honor to receive the Commission of Appointment which the President of the United States had conferr’d on me together your letter of the 7 August by Coll. Humphreys; I beg you Sir, to assure the President of the gratitude and high sense I entertain of the distinguished favor conferred on me, and altho I feel myself very inadequate to the execution of the trust imposed on me, yet as an immediate exertion of it may be the means of relieving many of my Countrymen from the hands of the British Government, and prevent many more from being impress’d in their service, determined me to undertake the execution of the Office, trusting in your favorable representations and the generous constructions of my Country, on the rectitude of my intentions.—I presented my Commission at the Duke of Leeds’s Office on the 20th. of last Month, and on the 22nd. obtained the King’s declaration of approbation to the same, with directions to all his Officers &ca. to aid and assist me in the due exercise of the Functions appertaining thereto.
I am very sensible of the importance Political information is to you, and in this particular I dare not hope giving satisfaction: you who have been in Europe in a distinguished Character, know how difficult it is to obtain information that can be depended on without laying yourself out entirely for it, and spending considerable sums of money, this would be inconsistent with my pursuits and not justifiable to my Family; I will notwithstanding be watch-full in the attainment of every thing within my reach and transmit it you. The different Papers which you request, shall be regularly handed you, and a preference given to private conveyances, as being more secure and less expensive; All Letters received from, and for you, shall be regularly forwarded; and that by the first conveyance after their receipt.
I am striving to obtain the Account of the several Fisheries for the Year 1789, and also of the three past quarters in the present, as those documents must be obtain’d from the Clerks in the Public Office it will cost me Money, and I trust you will have no objection to refund it me out of the Funds of the Public.

Every respect and attention shall be paid to your directions regarding my applications to Government; firmness and moderation will undoubtedly do more than violence and I have received assurances of redress in all cases, from the Duke of Leeds’s Office, when made with candor and supported with Justice.
I have opened an Account against the United States and charged them with the expences attending the recognizance of my Commission, to which I shall add Postage, Papers and what else may occur and render it you regularly once a Quarter to reimburse me for which, be pleased to direct a remittance for me in a Bill on London.
I note that a Bill has been brought into Congress, to define the duty of Consuls and to fix their Fees, and which had been rejected by the Senate, but which would be brought forward next Session. I trust that Congress will not be too confined, and that their liberality will be such as to enable me to continue the execution of the Office, the acceptance of which has involved me into a considerable expence, being obliged to remove from the Country to Town for the convenience of those who have business with me, and that I may be always at hand to release the men who are pressed, as well as give dispatch to Ships who want to enter, and clear, independent of which every application from other Consuls and Vice Consuls to Government must be made through me, and which with the extensive Business of this Port, will give me more employment than every other together: another situation it places me in, that of the Representative of my Country, (until a superior appointment takes place) and as such brings down on me an expence which I hope will not escape your Consideration. My recent appointment has not afforded me time to inform myself of the Practice of Consuls from other Nations so fully as I could wish, however so far as I have, I beg leave to submit them to you. In every case I find when a Consul grants a protection, he receives a Fee from the Person protected; Fees are likewise paid by the Masters of Vessells, at entrance and clearance, and in some instances there is a certain Sum collected to form a Fund for the relief of our Seamen who may be cast away, or otherwise distressed, and to place them in a situation to return and be useful to their Country, the Consul rendering you an Account quarterly of such receipts and expenditures; where such provision is not made, his humanity must supply the deficiency.—Your letter of instructions of the 26 August was delivered me the 22nd. Ultimo by  Mr. Knox, that shall be the rule of my conduct ’till I receive your further directions.
I shall at first find difficulties in getting the American Captains to conform in making their regular Reports, and Clearances, but unwearied industry shall be used to render the Account half Yearly, the most perfect possible. My endeavors shall not be wanted to discriminate who are the Proprietors of all Vessells sailing under American Colours, and who are not, as well as to prevent the transfer of Property covered by the Register granted in America, tho bona fide that of a Subject of another State. This I think might be remedied by Congress passing an Act, directing whenever a Sale of a Vessell was made that the Sellers and Buyers, should take a Certificate from the Consul resident ascertaining who the parties were, and in case of not producing the same on Entry in any of the American Ports, or other where an American Consul resides, to subject her to Seizure.
I shall from inclination as well as duty inform you of the preparations for War &c. in these Ports, as well as to guard the Merchants and others of any event that may affect Commerce and their Interest. I will not interfere with that of the appointment of any other Person, whether Consul or Vice Consul, but court a good understanding as the best means of promoting the Interest and welfare of my Country. As it was natural to suppose, I have already had applications from several who reside at different Ports, to appoint them under me; in some instances the service of my Country will require it, but I shall not take any steps, without first consulting with Mr. Maury and Mr. Aldjo, and agreeing with them on the propriety.
I have had several Complaints exhibited to me, by Commanders of American Vessells, against British Officers, for entering on board their Ships, and treating them with rough and indecent Language; when I can collect a State of Facts, on which I can ground a Memorial, I will present one to the Lords of the Admiralty, couched in very decent and firm language, and endeavor to secure their orders to their Officers, not to commit such outrages hereafter; then in case of similar complaints, I shall have a legal right to demand proper punishment. My appointment does not entitle me to Personal Political conference with the Duke of Leeds those which I have had with his Secretaries, warrant my saying that there appears every wish, and inclination, on the part of  Government, to support a friendly and good understanding with the United States of America.
The opinions respecting War are various, tho’ the preparations are immense and extravagantly expensive, I cannot pretend to form any decisive opinion on the Subject, but from the best information I have obtain’d, I draw this conclusion that the Minister will ward off Hostilities, and on the meeting of Parliament, state his conduct to them, and rest a War or a continuance of Peace on their decision, and by which means secure himself from the censure of the Nation.
It has occurred to me that granting Protections to individuals, they may make use of them to the prejudice of the Navigation, and Commerce of our Country, by entering in the Service of those, who will pay the highest Wages, the English now give Three pounds five shillings Sterling ⅌ Month, while the Americans only give thirty Six Shillings. To remedy this evil I have determined to grant one general Protection to all American Subjects, on board each Ship, and that on the back of their Shipping Articles; this will confine them to their duty and engagements and promote the success and demand for our Ships, notwithstanding when Seamen, the Subjects of America have come to Europe in English, or other Vessells, and can give me a satisfactory proof, that they are the Subjects of the United States, I shall give them protection, recommending at the same time their serving their Country.
I have had some conversation with the Duke of Leeds’s Secretary Mr. Auste on the Subject of what constitutes an American Subject, and that of an English one; his answer was that the similarity of manners, language &c. put it out of the power of Government to discriminate, and nothing but a Treaty of Alliance or a Treaty of Commerce could define, and which he had sanguine hopes of seeing take place; but for my better regulation, I should be glad that you would issue orders to every Naval Officer, to see that proper affidavits were deliver’d the Captains of Ships, at the time of clearance and to transmit me from under the Seal of the United States, that such Officers were empowered to administer the Oath, and take affidavit; such Certificates have been transmitted by the Naval Officer of New York, but for want of the Seal of the United States, certifying that such power had been invested in him, those certificates have been rejected, and not respected by the Admiralty as sufficient proof.
I am much in want of the Laws of the first and Second Session  of Congress, and shall esteem your sending them to me (with any other Public Act or information) a favor, if Congress does not allow their Servants such Papers, please to deduct the cost from my Quarterly expenditures. I have by the Two Brothers Captn. Ceely, bound to New York, sent you the Court Gazette from the 14th. Ultimo up to this day: Woodfalls Register from the 14th last Month up to this day; I have also sent you two Pamphlets, the one wrote by Mr. E. Burke, the other by M. de Calonne they are esteemed curious and which I offer as my apology for sending to you; it is probable you may wish to recieve any other new publication from this, should you, you will be pleased only to say so, and they shall be forwarded you. I will do myself the Honor to write you by the British Packet on Wednesday. In the mean time I have the Honor to be with great Respect & Esteem Sir &c.

Joshua Johnson

